 1   KAZEROUNI LAW GROUP, APC                     HYDE & SWIGART
     Abbas Kazerounian, Esq. (249203)             Joshua B. Swigart, Esq. (225557)
 2   ak@kazlg.com                                 josh@westcoastlitigation.com
 3   Matthew M. Loker, Esq. (279939)              2221 Camino Del Rio South, Ste. 101
     ml@kazlg.com                                 San Diego, CA 92108
 4   245 Fischer Avenue, Unit D1                  Telephone: (619) 233-7770
 5   Costa Mesa, CA 92626                         Facsimile: (619) 297-1022
     Telephone: (800) 400-6808
 6   Facsimile: (800) 520-5523
 7
     MANNING LAW, APC
 8   Joseph R. Manning, Jr. Esq. (223381)
 9   joe@manninglawoffice.com
     Michael J. Manning, Esq. (286879)
10   mike@manninglawoffice.com
11   4667 MacArthur Boulevard, Suite 150
     Newport Beach, CA 92660
12   Telephone: (949) 200-8755
13   Facsimile: (800) 520-5523
14   Attorneys for Plaintiffs,
15   James Rutherford; and, The Association 4 Equal Access
16

17                            UNITED STATES DISTRICT COURT

18                      SOUTHERN DISTRICT OF CALIFORNIA

19
20   JAMES RUTHERFORD, an
                                             Case No.: 18-cv-0435-JLS-BGS
     individual, THE ASSOCIATION 4
21   EQUAL ACCESS,
22
                Plaintiffs,                  JOINT WITNESS AND EXHIBIT LIST
23
     v.                                      Date: July 1, 2019
24
                                             Time: 9:00 a.m.
     EVANS HOTELS, LLC, a                    Courtroom: 4D
25   California limited liability company,
     and Does 1 to 50,                       Hon. Janis L. Sammartino
26

27                   Defendants.
28

                                              1
 1   I.    Plaintiff’s Witness List
 2         James Rutherford. Mr. Rutherford will testify to all factual allegations of the
 3   Complaint including without limitation, standing.
 4         Patricia Filardi. Ms. Filardi will testify to all factual allegations of the
 5   Complaint as to which she has persona knowledge, including without limitation her
 6   membership in the A4EA.
 7   II.   Plaintiff’s Exhibit List
 8
           Description of Documents         Defendant’s Objections
 9
                                            Defendant objects to the admissibility of
10    1    Rutherford Medical Records
                                            Plaintiff’s medical records based on relevance,
11                                          and because the exhibit(s) lack foundation,
                                            authentication, and are hearsay. (Fed. Rules of
12
                                            Evid. R. 401, 402, 403, 901, 902, 701, 801.)
13                                          The proposed exhibit (actually over 110 pages
                                            of records, spanning multiple years and varied
14
                                            purported medical providers and locations)
15                                          were produced by Plaintiff at approximately
16
                                            4:20 p.m. on June 19, 2019. The 110+ page
                                            exhibit represents multiple documents from
17                                          various sources, all of which are not
18
                                            authenticated and will lack foundational
                                            support. Further, while the experts may testify
19                                          as to opinions contained within their reports at
20
                                            trial, medical reports cannot be admitted into
                                            evidence. See, e.g., Mahnke v. Washington
21                                          Metro. Area Transit Auth., 821 F. Supp. 2d
22                                          125, 154 (D.D.C. 2011) (noting that medical
                                            reports prepared by experts are generally not
23                                          admissible.)
24
                                            Defendant objects based on relevance, and
      2    Website - Archived for Bahia
25         Hotel                            because the exhibit(s) lack foundation,
                                            authentication, and are hearsay. Plaintiff
26
                                            Rutherford testified that he has no memory of
27                                          website visits. (Fed. Rules of Evid. R. 401,
                                            402, 403, 901, 902, 701, 801.) At his
28
                                            deposition, Rutherford could not identify when
                                                 2
 1                                 he visited any of the websites, or how many
                                   times, or what device he used, or what
 2                                 information he accessed or what he found to be
 3                                 deficient about any of the aforementioned
                                   websites. (Rutherford Depo. 73:21-74:6; 87:3-
 4                                 14; 80:16-81:9; 92:1-15, 80:5-15, 153:19-23,
 5                                 154:14-16, 155:4-10, 156:4-13, 156:20-157:5,
                                   158:3-10, 165:14-18, 85:1-4, 172:22-173:1,
 6                                 174:3-5, 162:17-22; 52:20-25.) Moreover,
 7                                 Plaintiff Rutherford testified that these exhibits
                                   were not created by him and that he has never
 8                                 used the “page-freezer” software (apparently
 9                                 from the Manning Law Firm), and otherwise
                                   has no recollection of the proposed exhibit.
10                                 (Rutherford Depo. 150:25-152:3.)
11                                 Defendant objects based on relevance, and
     3   Website- Archived for
         Catamaran Resort          because the exhibit(s) lack foundation,
12                                 authentication, and are hearsay. Plaintiff
13                                 Rutherford testified that he has no memory of
                                   website visits. (Fed. Rules of Evid. R. 401,
14                                 402, 403, 901, 902, 701, 801.) At his
15                                 deposition, Rutherford could not identify when
                                   he visited any of the websites, or how many
16                                 times, or what device he used, or what
17                                 information he accessed or what he found to be
                                   deficient about any of the aforementioned
18                                 websites. (Rutherford Depo. 73:21-74:6; 87:3-
19                                 14; 80:16-81:9; 92:1-15, 80:5-15, 153:19-23,
                                   154:14-16, 155:4-10, 156:4-13, 156:20-157:5,
20
                                   158:3-10, 165:14-18, 85:1-4, 172:22-173:1,
21                                 174:3-5, 162:17-22; 52:20-25.) Moreover,
                                   Plaintiff Rutherford testified that these exhibits
22
                                   were not created by him and that he has never
23                                 used the “page-freezer” software, and otherwise
                                   has no recollection of the proposed exhibit.
24
                                   (Rutherford Depo. 150:25-152:3.)
25                                 Defendant objects based on relevance, and
     4   Website - Archived for:
         Lodge Torrey Pines        because the exhibit(s) lack foundation,
26
                                   authentication, and are hearsay. Plaintiff
27                                 Rutherford testified that he has no memory of
                                   website visits. (Fed. Rules of Evid. R. 401,
28
                                   402, 403, 901, 902, 701, 801.) At his
                                       3
 1                                       deposition, Rutherford could not identify when
                                         he visited any of the websites, or how many
 2                                       times, or what device he used, or what
 3                                       information he accessed or what he found to be
                                         deficient about any of the aforementioned
 4                                       websites. (Rutherford Depo. 73:21-74:6; 87:3-
 5                                       14; 80:16-81:9; 92:1-15, 80:5-15, 153:19-23,
                                         154:14-16, 155:4-10, 156:4-13, 156:20-157:5,
 6                                       158:3-10, 165:14-18, 85:1-4, 172:22-173:1,
 7                                       174:3-5, 162:17-22; 52:20-25.) Moreover,
                                         Plaintiff Rutherford testified that these exhibits
 8                                       were not created by him and that he has never
 9                                       used the “page-freezer” software, and otherwise
                                         has no recollection of the proposed exhibit.
10                                       (Rutherford Depo. 150:25-152:3.)
11
                                         No Objection
     5   Deposition Transcript - James
12
         Rutherford
                                         No Objection
13   6   Deposition Transcript - James
         Rutherford as PMK for
14       A4EA
                                         Objection. Relevance, lacks foundation, lacks
15   7   Deposition Transcript -
         Kimberly Guillermo              authentication, and lacks personal knowledge.
16                                       Guillermo will not be providing live testimony.
                                         Therefore, the deposition transcript is hearsay.
17                                       (Fed. Rules of Evid. R. 401, 402, 403, 901,
18                                       902, 701, 801.)
                                         Objection. Relevance, lacks foundation, and
     8   Evans Initial Expert Report
19                                       lacks authentication. Evans Hotels’ expert will
20                                       not be providing live testimony. Therefore, the
                                         deposition transcript is hearsay. (Fed. Rules of
21                                       Evid. R. 401, 402, 403, 901, 902, 701, 801.) If
22                                       offered by the proponent of the expert witness
                                         in lieu of or to reinforce the trial testimony of
23                                       the witness, the statements included in such
24                                       reports are hearsay falling under no exception
                                         to the hearsay rule. See Ake v. General Motors
25                                       Corp., 942 F.Supp. 869, 877-78 (W.D.N.Y.
26                                       1996) (excluding as hearsay the report of an
                                         expert); see also Granite Partners, L.P. v.
27                                       Merrill Lynch, Pierce, Fenner & Smith, Inc.,
28                                       2002 U.S. Dist. Lexis 7535, *19-20 (S.D.N.Y.
                                         2003) (“The written report[] of any expert
                                             4
 1                                     expected to testify for either the [plaintiffs] or
                                       [defendant] is hereby excluded as inadmissible
 2                                     hearsay.”); Herrin v. Ensco Offshore Co., 2002
 3                                     U.S. Dist. Lexis 5744, *6-7 (E.D. La. 2002)
                                       (sustaining plaintiff’s objections to defendant’s
 4                                     proffer of two expert reports as trial exhibits on
 5                                     grounds of hearsay); Law v. National
                                       Collegiate Athletic Association, 185 F.R.D.
 6                                     324, 341-42 (D. Kan. 1999) (excluding from
 7                                     trial a testifying expert’s written report, and
                                       noting that “an expert’s written report is
 8                                     generally inadmissible”).
 9                                     Objection. Relevance, lacks foundation, and
     9   Plaintiff's Initial Expert
         Report                        lacks authentication. Plaintiffs’ expert will not
10                                     be providing live testimony. Therefore, the
11                                     deposition transcript is hearsay. (Fed. Rules of
                                       Evid. R. 401, 402, 403, 901, 902, 701, 801.) If
12                                     offered by the proponent of the expert witness
13                                     in lieu of or to reinforce the trial testimony of
                                       the witness, the statements included in such
14                                     reports are hearsay falling under no exception
15                                     to the hearsay rule. See Ake v. General Motors
                                       Corp., 942 F.Supp. 869, 877-78 (W.D.N.Y.
16                                     1996) (excluding as hearsay the report of an
17                                     expert); see also Granite Partners, L.P. v.
                                       Merrill Lynch, Pierce, Fenner & Smith, Inc.,
18                                     2002 U.S. Dist. Lexis 7535, *19-20 (S.D.N.Y.
19                                     2003) (“The written report[] of any expert
                                       expected to testify for either the [plaintiffs] or
20
                                       [defendant] is hereby excluded as inadmissible
21                                     hearsay.”); Herrin v. Ensco Offshore Co., 2002
                                       U.S. Dist. Lexis 5744, *6-7 (E.D. La. 2002)
22
                                       (sustaining plaintiff’s objections to defendant’s
23                                     proffer of two expert reports as trial exhibits on
                                       grounds of hearsay); Law v. National
24
                                       Collegiate Athletic Association, 185 F.R.D.
25                                     324, 341-42 (D. Kan. 1999) (excluding from
                                       trial a testifying expert’s written report, and
26
                                       noting that “an expert’s written report is
27                                     generally inadmissible”).
        Plaintiff Rutherford's         Objection. Discovery responses are generally
28   10 Responses to Defendant's
        First Set of Interrogatories   hearsay, cumulative and inadmissible. (Fed.
                                           5
 1                                       Rules of Evid. R. 401, 402, 403, 901, 902, 701,
                                         80; see, also, Buckley v. Evans, 2007 U.S. Dist.
 2                                       LEXIS 76571, *35-36 (E.D. Cal. 2007).
 3                                       Plaintiff Rutherford will appear to testify and as
                                         such, his written responses to discovery
 4                                       requests should be inadmissible.
 5
     III.   Defendant’s Witness List
 6

 7
      Defendant’s         Description of Witness and Testimony
 8    Witness
 9    Plaintiff James     Mr. Rutherford is a plaintiff in this action and was designated
10    Rutherford          as the PMQ to testify on behalf of Plaintiff A4EA. (See
11                        Defendant’s Exhibit C.) Additionally, he is ordered to appear
12                        at the evidentiary hearing.
13    Andy Thomas         Andy Thomas is Senior Vice President for Business
14                        Development for Evans Hotels, and was deposed in this
15                        action in his personal capacity and as a PMQ. Thomas will
16                        testify regarding Evans Hotels’ policies, the variety of
17                        potential accommodations to disabled patrons, facts related to
18                        disabled customer visits and channels of information
19                        regarding accessibility at Evans Hotels’ properties, and the
20                        hotel booking process.
21    Diane Koczur        Diane Koczur is the Digital Marketing Manager for Evans
22                        Hotels, and was deposed in this action in her personal
23                        capacity and as a PMQ. Koczur will testify regarding Evans
24                        Hotels’ websites at issue, including the following urls:
25                        lodgetorreypines.com/accessible-rooms;
26                        catamaranresort.com/accessible-rooms; and
27                        bahiahotel.com/san-diego-hotel-rooms/rooms/accessible-
28                        rooms/. Koczur will testify about the development of each
                                              6
 1                          website and the parameters Evans Hotels is able to make
 2                          changes to it, and about the interface between Evans Hotels
 3                          website and the third party booking software.
 4   IV.     Defendant’s Exhibit List
 5
                                  Rutherford v. Evans Hotels, LLC
 6
     Def. Ex.#     Description                                       Plaintiff’s
 7                                                                   Objections
           200.    Deposition transcript of James Rutherford         No Objection
 8
                   (October 16, 2018)
 9         201.    Video Excerpts from the deposition of James       Irrelevant (FRE
10
                   Rutherford (52:20-25; 72:21-23; 73:21-74:6;       401); Prejudicial
                   76:18-23; 77:3-8; 85:1-4, 87:3-14; 80:16-81:9;    (FRE 403).
11                 92:1-15; 80:5-15; 153:19-23, 154:14-16, 155:4-10, Plaintiffs did not
12
                   156:4-13, 156:20-157:5, 158:3-10, 162:17-22;      order a video copy
                   162:16-163:3; 165:14-18, 172:22-173:1, 174:3-5; of this deposition
13                 181:10-11, 181:19-21; 184:7-15.)                  and Defendants
14
                                                                     have not produced
                                                                     a copy in time for
15                                                                   Plaintiffs to review
16                                                                   the context of these
                                                                     excerpts or how
17                                                                   they are presented.
18                                                                   The same
                                                                     information can be
19                                                                   produced and
20                                                                   presented to the
                                                                     Court in written
21                                                                   transcript form.
22                                                                   Therefore, the
                                                                     probative value of
23                                                                   how this
24                                                                   information is
                                                                     presented is
25                                                                   outweighed by a
26                                                                   danger of unfair
                                                                     prejudice by the
27                                                                   way excerpts are
28                                                                   edited, that also
                                                                     confuse the issues,
                                               7
 1       Def. Ex.#     Description                                                              Plaintiff’s
                                                                                                Objections
 2                                                                                              and waste time for
 3                                                                                              duplicative
                                                                                                information more
 4                                                                                              easily reviewed in
 5                                                                                              written transcript
                                                                                                form, to which
 6                                                                                              Plaintiff does not
 7                                                                                              object.
           202.        Deposition transcript of A4EA (October 19,                               No Objection
 8                     2018)
 9         203.        Video Excerpts from the deposition of the PMQ                            See Objections to
                       from A4EA (14:4-13; 19:7-9; 27:8-21; 27:22-24;                           Exhibit 201.
10                     27:25-29:22; 29:23-25; 30:3-11; 37:22-38:5;
11                     51:15-21; 10:7-10; 26:23-27:21; 30:9-11; 96:19-
                       21; 100:24-101:9; 181:10-11, 181:19-21; 184:7-
12
                       15; 14:4-13; 19:7-9; 27:8-21; 27:22-24; 27:25-
13                     29:22; 29:23-25; 30:3-11; 37:22-38:5; 51:15-21;
                       10:7-10; 26:23-27:21; 30:9-11; 96:19-21;
14
                       100:24-101:9.)
15         204.        Evans Hotels’ PMQ Notice of Deposition for                               No Objection
                       A4EA
16
           205.        Google maps, Rutherford’s residence (25                                  No Objection
17                     Chandra Lane, Rancho Mirage) to Bahia Hotel
                       (www.google.com/maps) 1
18
           206.        Google maps, Rutherford’s residence (25                                  No Objection
19                     Chandra Lane, Rancho Mirage) to Catamaran
                       Hotel (www.google.com/maps)
20
           207.        Google maps, Rutherford’s (25 Chandra Lane,                              No Objection
21                     Rancho Mirage) residence to Lodge at Torrey
22
                       Pines (www.google.com/maps)
           208.        Google maps, A4EA PO Box 685 Cathedral                                   No Objection
23                     City, CA to Bahia Hotel
24                     (www.google.com/maps)
           209.        Google maps, A4EA PO Box 685 Cathedral                                   No Objection
25                     City, CA to Catamaran Hotel
26   1
      See, e.g. Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 344 (1952) (‘‘We may, of course, take judicial
     notice of geography’’). Case law supports the proposition that information acquired from mainstream Internet sites
27   such as Google Maps is reliable enough to support a request for judicial notice. See, e.g., United States v. Brooks, 715
     F.3d 1069, 1078 (8th Cir. 2013); Pahls v. Thomas, 718 F.3d 1210, 1216 n.1 (10th Cir. 2013); United States v. Schultz,
28   2013 BL 209544, 2013 U.S. App. LEXIS 16557, at *8 n.1 (9th Cir. Aug. 9, 2013); McCormack v. Hiedeman, 694 F.3d
     1004, 1008 n.1 (9th Cir. 2012); United States v. Perea-Rey, 680 F.3d 1179, 1182 n.1 (9th Cir. 2012).
                                                                8
 1   Def. Ex.#   Description                                        Plaintiff’s
                                                                    Objections
 2               (www.google.com/maps)
 3     210.      Google maps, A4EA PO Box 685 Cathedral             No Objection
                 City, CA to Lodge at Torrey Pines
 4               (www.google.com/maps)
 5     211.      Website printouts:                                 No Objection
                 lodgetorreypines.com/accessible-rooms
 6     212.      Website printouts:                                 No Objection
 7               catamaranresort.com/accessible-rooms
       213.      Website printouts: bahiahotel.com/san-diego-       No Objection
 8
                 hotel-rooms/rooms/accessible-rooms/
 9     214.      People of California v. Rutherford, et al., Case   Irrelevant (FRE
                 No. RIC 1902577-Riverside County                   401); Prejudicial
10
                                                                    (FRE 403):
11                                                                  This unverified
                                                                    civil case (1) has
12
                                                                    no tendency to
13                                                                  make a fact of
                                                                    consequence more
14
                                                                    or less probable
15                                                                  than it would be
                                                                    without the
16
                                                                    evidence, (2)
17                                                                  contains no facts of
                                                                    consequence in
18
                                                                    determining this
19                                                                  action, does not at
                                                                    all relate to this
20
                                                                    case or contain
21                                                                  facts related
22
                                                                    thereto, and (3) has
                                                                    no tendency to
23                                                                  prove or disprove
24
                                                                    the standing
                                                                    inquiry now before
25                                                                  the Court.
26
                                                                    Its probative value
                                                                    is therefore
27                                                                  outweighed by a
28
                                                                    danger of unfair
                                                                    prejudice,
                                              9
 1   Def. Ex.#   Description                                         Plaintiff’s
                                                                     Objections
 2                                                                   confusing the
 3                                                                   issues, and undue
                                                                     delay.
 4     215.      Rutherford v. Patel Hospitality, et al., Case No.   Irrelevant (FRE
 5               PSC1901338-Riverside County                         401); Prejudicial
                                                                     (FRE 403).
 6                                                                   Plaintiff’s history
 7                                                                   of ADA litigation
                                                                     should not be used
 8                                                                   to impugn his
 9                                                                   credibility or intent
                                                                     to return. See D’Lil
10                                                                   v. Best Western
11                                                                   Encino Lodge &
                                                                     Suites, 538 F.3d
12                                                                   1031, 1040 (9th Cir.
13                                                                   2008); (“For the
                                                                     ADA to yield its
14                                                                   promise of equal
15                                                                   access for the
                                                                     disabled, it may
16
                                                                     indeed be
17                                                                   necessary and
                                                                     desirable for
18
                                                                     committed
19                                                                   individuals to bring
                                                                     serial litigation
20
                                                                     advancing the time
21                                                                   when public
                                                                     accommodations
22
                                                                     will be compliant
23                                                                   with the ADA.")
                                                                     Molski v.
24
                                                                     Evergreen Dynasty
25                                                                   Corp., 500 F.3d
                                                                     1047, 1062 (9th
26
                                                                     Cir.2007; (“The
27                                                                   attempted use of
                                                                     past litigation to
28
                                                                     prevent a litigant
                                              10
 1   Def. Ex.#   Description                                         Plaintiff’s
                                                                     Objections
 2                                                                   from pursuing a
 3                                                                   valid claim in
                                                                     federal court
 4                                                                   warrants our most
 5                                                                   careful scrutiny.”)
                                                                     See, e.g., Outley v.
 6                                                                   City of New York,
 7                                                                   837 F.2d 587, 592
                                                                     (2d Cir. 1988).
 8                                                                   Listing every case
 9                                                                   of Plaintiff, who is
                                                                     an advocate for the
10                                                                   disabled, to
11                                                                   undermine his
                                                                     credibility is overly
12                                                                   prejudicial,
13                                                                   confuses the issues,
                                                                     and wastes time.
14     216.      Rutherford v. Churon Winery, et al., Case No.       See Objections to
15               PSC1901341-Riverside County                         Exhibit 215.
       217.      Rutherford v. Patel Hospitality, et al., Case No.   See Objections to
16
                 PSC1901342-Riverside County                         Exhibit 215.
17     218.      Rutherford v. Pantai Inn, et al., Case No.          See Objections to
                                                                     Exhibit 215.
                 PSC1806709-Riverside County
18                                                                   See Objections to
       219.      Rutherford v. Western Inn, et al., Case No.
                                                                     Exhibit 215.
19               PSC1806727-Riverside County
       220.      Rutherford v. Crown City Inn, et al., Case No.      See Objections to
20                                                                   Exhibit 215.
                 PSC1806764-Riverside County
21     221.      Rutherford v. The Atwood Hotel, et al., Case No.    See Objections to
                                                                     Exhibit 215.
22
                 PSC1806770-Riverside County
       222.      Rutherford v. Cassia Hotels, et al., Case No.       See Objections to
23                                                                   Exhibit 215.
                 PSC1806603-Riverside County
       223.      Rutherford v. Shiva J. Holding, et al., Case No.    See Objections to
24                                                                   Exhibit 215.
                 PSC1806640-Riverside County
25     224.      Rutherford v. Zenaida Dreams, Inc., et al., Case    See Objections to
                                                                     Exhibit 215.
26               No. PSC1806458-Riverside County
       225.      Rutherford v. Comfort Inn & Suites San Diego-       See Objections to
27                                                                   Exhibit 215.
                 Zoo, et al., Case No. PSC1805976-Riverside
28               County
       226.      Rutherford v. Moonlight Beach Motel, et al.,        See Objections to
                                             11
 1   Def. Ex.#   Description                                        Plaintiff’s
                                                                    Objections
 2               Case No. PSC1805813-Riverside County               Exhibit 215.
 3     227.      Rutherford v. The Pearl Hotel, et al., Case No.    See Objections to
                                                                    Exhibit 215.
                 PSC1805819-Riverside County
 4     228.      Rutherford v. Vagabond Inn-San Diego, et al.,      See Objections to
                                                                    Exhibit 215.
 5               Case No. PSC1805821-Riverside County
       229.      Rutherford v. Heritage Inn San Diego, et al.,      See Objections to
 6                                                                  Exhibit 215.
                 Case No. PSC1805837-Riverside County
 7     230.      Rutherford v. Pickwick Partners II LP, et al.,     See Objections to
                                                                    Exhibit 215.
                 Case No. PSC1805268-Riverside County
 8                                                                  See Objections to
       231.      Rutherford v. Kala Kai Corporation, et al., Case
                                                                    Exhibit 215.
 9               No. PSC1805274-Riverside County
       232.      Rutherford v. Keating Building LLC, et al., Case   See Objections to
10                                                                  Exhibit 215.
                 No. PSC1805276-Riverside County
11     233.      Rutherford v. Sublime Equities LLC, et al., Case   See Objections to
                                                                    Exhibit 215.
                 No. PSC1805277-Riverside County
12
       234.      Rutherford v. Boutique Hotel Company-Beverly       See Objections to
                                                                    Exhibit 215.
13               Hills LLC, et al., Case No. PSC1805278-
14
                 Riverside County
       235.      Rutherford v. Lhoberge LP, et al., Case No.        See Objections to
15                                                                  Exhibit 215.
                 PSC1805280-Riverside County
       236.      Rutherford v. Rancho Valencia Resort Partners      See Objections to
16                                                                  Exhibit 215.
                 LLC, et al., Case No. PSC1805282-Riverside
17               County
       237.      Rutherford v. BSC Hospitality LLC, et al., Case    See Objections to
18                                                                  Exhibit 215.
                 No. PSC1805292-Riverside County
19     238.      Rutherford v. Pacific Beach Hospitality LP, et     See Objections to
                                                                    Exhibit 215.
20               al., Case No. PSC1805293-Riverside County
       239.      Rutherford v. Del Mar Motel LP, et al., Case No.   See Objections to
21                                                                  Exhibit 215.
                 PSC1805295-Riverside County
22     240.      Rutherford v. Surya Hotel, LLC, et al., Case No.   See Objections to
                                                                    Exhibit 215.
                 19LBCV00115-Los Angeles County
23                                                                  See Objections to
       241.      Rutherford v. Pacific Edge Hotel, et al., Case
                                                                    Exhibit 215.
24               No. 30-2018-01008339-CU-CR-CJC-Orange
                 County
25                                                                  See Objections to
       242.      Filardi, et al. v. Meritage at Callaway
                                                                    Exhibit 215.
26               Restaurant, Case No. 5:2015cv00770-Central
                 District of California
27                                                                  See Objections to
       243.      Rutherford v. Kam Lun Restaurant et al, Case
                                                                    Exhibit 215.
28               No. 5:2015cv00846-Central District of
                                            12
 1   Def. Ex.#   Description                                          Plaintiff’s
                                                                      Objections
 2               California
 3     244.      Rutherford, et al v. El Matador Mexican              See Objections to
                                                                      Exhibit 215.
                 Restaurant, et al, Case No. 5:2016cv00498-
 4               Central District of California
 5     245.      Rutherford, et al v. Ocean s Cleaners, et al, Case   See Objections to
                                                                      Exhibit 215.
                 No. 8:2017cv00848-Central District of
 6               California
 7     246.      Peterson v. Taco Bell No. 184 et al, Case No.        See Objections to
                                                                      Exhibit 215.
                 8:2017cv00854-Central District of California
 8                                                                    See Objections to
       247.      Filardi et al v. KFC of Palm Desert, Inc., et al,
                                                                      Exhibit 215.
 9               Case No. 5:2017cv00954-Central District of
                 California
10                                                                    See Objections to
       248.      Filardi et al v. Wessman et al, Case No.
                                                                      Exhibit 215.
11               5:2017cv00958-Central District of California
       249.      Rutherford v. De Leon et al, Case No.                See Objections to
12                                                                    Exhibit 215.
                 5:2017cv01184-Central District of California
13     250.      Rutherford v. Desert Hot Springs Real                See Objections to
                                                                      Exhibit 215.
                 Properties, Inc., et al, Case No. 5:2017cv01207-
14
                 Central District of California
15     251.      Rutherford v. Caravan Hotel Group et al, Case        See Objections to
                                                                      Exhibit 215.
16
                 No. 5:2017cv01259-Central District of
                 California
17     252.      Filardi et al v. Kulwinder Saini et al, Case No.     See Objections to
                                                                      Exhibit 215.
18               5:2017cv01316-Central District of California
       253.      Rutherford v. Hellas, Inc., Case No.                 See Objections to
19                                                                    Exhibit 215.
                 5:2017cv01411-Central District of California
       254.      Rutherford v. The Spring Resort and Spa, LLC et      See Objections to
20                                                                    Exhibit 215.
                 al, Case No. 5:2017cv01425-Central District of
21               California
22     255.      Rutherford et al v. Krish Harbans Inc., et al,       See Objections to
                                                                      Exhibit 215.
                 Case No. 8:2017cv01280-Central District of
23               California
24     256.      Rutherford v. Bowman, Case No.                       See Objections to
                                                                      Exhibit 215.
                 5:2017cv01502-Central District of California
25                                                                    See Objections to
       257.      Rutherford v. HPT TRS WYN, Inc. et al, Case
                                                                      Exhibit 215.
26               No. 8:2017cv01355-Central District of
                 California
27                                                                    See Objections to
       258.      Rutherford v. Pacifica Hotel Company, et al,
                                                                      Exhibit 215.
28               Case No. 8:2017cv01357-Central District of
                                              13
 1   Def. Ex.#   Description                                            Plaintiff’s
                                                                        Objections
 2               California
 3     259.      Rutherford v. Chatrisa et al, Case No.                 See Objections to
                                                                        Exhibit 215.
                 2:2017cv05864-Central District of California
 4     260.      Rutherford v. Chatrisa et al, Case No.                 See Objections to
                                                                        Exhibit 215.
 5               8:2017cv01372-Central District of California
       261.      Rutherford et al v. Quality Inns, St. Louis Ltd., et   See Objections to
 6                                                                      Exhibit 215.
                 al, Case No. 8:2017cv01407-Central District of
 7               California
       262.      Rutherford, et al v. Coast to Coast Commercial,        See Objections to
 8                                                                      Exhibit 215.
                 LLC, et al, Case No. 8:2017cv01497-Central
 9               District of California
       263.      Rutherford et al v. Golden Hotels, et al, Case         See Objections to
10                                                                      Exhibit 215.
                 No. 8:2017cv01498-Central District of
11               California
       264.      Rutherford v. Ayres Holdings Limited                   See Objections to
12                                                                      Exhibit 215.
                 Partnership et al, Case No. 5:2017cv01775-
13               Central District of California
       265.      Rutherford et al v. Cho-Park LLC et al, Case No.       See Objections to
14                                                                      Exhibit 215.
                 5:2017cv01888-Central District of California
15     266.      Rutherford v. DHS We Care, Inc., et al, Case No.       See Objections to
                                                                        Exhibit 215.
16
                 5:2017cv01919-Central District of California
       267.      Rutherford v. DHSO, Inc., et al, Case No.              See Objections to
17                                                                      Exhibit 215.
                 5:2017cv01942-Central District of California
       268.      Rutherford v. Bassi and Sons, Inc. et al, Case         See Objections to
18                                                                      Exhibit 215.
                 No. 5:2017cv01954-Central District of
19               California
       269.      Rutherford v. 7-Eleven, Inc., et al, Case No.          See Objections to
20                                                                      Exhibit 215.
                 5:2017cv01992-Central District of California
21     270.      Rutherford v. Bakshi et al, Case No.                   See Objections to
                                                                        Exhibit 215.
22               5:2017cv01993-Central District of California
       271.      Rutherford v. California Food Management,              See Objections to
23                                                                      Exhibit 215.
                 LLC et al, Case No. 5:2017cv01999-Central
24               District of California
       272.      Rutherford et al v. Ayres-Fountain Valley, L.P.        See Objections to
25                                                                      Exhibit 215.
                 et al, Case No. 8:2017cv01706-Central District
26               of California
       273.      Rutherford et al v. Bhakta et al, Case No.             See Objections to
27                                                                      Exhibit 215.
                 8:2017cv01707-Central District of California
28     274.      Rutherford et al v. Cline et al, Case No.              See Objections to
                                                                        Exhibit 215.
                                               14
 1   Def. Ex.#   Description                                          Plaintiff’s
                                                                      Objections
 2               8:2017cv01708-Central District of California
 3     275.      Rutherford et al v. Tabel et al, Case No.            See Objections to
                                                                      Exhibit 215.
                 5:2017cv02133-Central District of California
 4     276.      Rutherford et al v. Rockreef San Francisco, Inc.,    See Objections to
                                                                      Exhibit 215.
 5               et al, Case No. 8:2017cv01843-Central District
                 of California
 6     277.      Rutherford v. Castanedas-Coachella, et al, Case      See Objections to
                                                                      Exhibit 215.
 7               No. 5:2017cv02193-Central District of
                 California
 8                                                                    See Objections to
       278.      Rutherford v. Wendys-Costa Mesa No. 123, et al,
                                                                      Exhibit 215.
 9               Case No. 8:2017cv01876-Central District of
                 California
10                                                                    See Objections to
       279.      Rutherford v. Pizza Hut of America, LLC, et al,
                                                                      Exhibit 215.
11               Case No. 5:2017cv02214-Central District of
                 California
12                                                                    See Objections to
       280.      Rutherford v. Alo Hotel et al, Case No.
                                                                      Exhibit 215.
13               8:2017cv01903-Central District of California
       281.      Rutherford v. Wienerschnitzel et al, Case No.        See Objections to
14                                                                    Exhibit 215.
                 8:2017cv01906-Central District of California
15     282.      Rutherford v. AutoZone Investment Corporation        See Objections to
                                                                      Exhibit 215.
16
                 et al, Case No. 5:2017cv02215-Central District
                 of California
17     283.      Rutherford, et al v. Pilot Travel Centers, LLC, et   See Objections to
                                                                      Exhibit 215.
18               al, Case No. 8:2017cv01958-Central District of
                 California
19     284.      Rutherford v. Arby's Irvine, Case No.                See Objections to
                                                                      Exhibit 215.
20               2:2017cv08502-Central District of California
       285.      Rutherford et al v. Popeyes Louisiana Kitchen,       See Objections to
21                                                                    Exhibit 215.
                 Inc., et al, Case No. 5:2017cv02367-Central
22               District of California
       286.      Rutherford et al v. Jack In The Box, Inc., et al,    See Objections to
23                                                                    Exhibit 215.
                 Case No. 8:2017cv02049-Central District of
24               California
       287.      Rutherford v. Burger King No. 11647, et al, Case     See Objections to
25                                                                    Exhibit 215.
                 No. 5:2017cv02382-Central District of
26               California
       288.      Rutherford v. ARCO No. 42227, et al, Case No.        See Objections to
27                                                                    Exhibit 215.
                 5:2017cv02383-Central District of California
28     289.      Rutherford v. Rockland Acquisitions LLC et al,       See Objections to
                                                                      Exhibit 215.
                                              15
 1   Def. Ex.#   Description                                          Plaintiff’s
                                                                      Objections
 2               Case No. 8:2017cv02065-Central District of
 3               California
       290.      Rutherford v. Rodeway Inn-Indio, et al, Case No.     See Objections to
 4                                                                    Exhibit 215.
                 5:2017cv02384-Central District of California
 5     291.      Rutherford v. Subway No. 27164, et al, Case No.      See Objections to
                                                                      Exhibit 215.
                 5:2017cv02417-Central District of California
 6     292.      Rutherford v. Dennys Sand Canyon, et al, Case        See Objections to
                                                                      Exhibit 215.
 7               No. 8:2017cv02105-Central District of
                 California
 8                                                                    See Objections to
       293.      Filardi, et al v. Rite Aid No. 06246, et al, Case
                                                                      Exhibit 215.
 9               No. 5:2017cv02423-Central District of
                 California
10                                                                    See Objections to
       294.      Peterson v. Jack In The Box No 3335, et al, Case
                                                                      Exhibit 215.
11               No. 8:2017cv00801-Central District of
                 California
12                                                                    See Objections to
       295.      Rutherford et al v. Ruane et al, Case No.
                                                                      Exhibit 215.
13               3:2017cv01496-Central District of California
       296.      Rutherford v. D.O.S. Pizza, Inc., et al, Case No.    See Objections to
14                                                                    Exhibit 215.
                 3:2017cv00801-Central District of California
15     297.      Peterson v. Watkins et al, Case No.                  See Objections to
                                                                      Exhibit 215.
16
                 3:2017cv01078-Central District of California
       298.      Rutherford, et al v. Albertaco's Mexican Food,       See Objections to
17                                                                    Exhibit 215.
                 Inc. et al, Case No. 3:2017cv01645-Central
18               District of California
       299.      Rutherford v. La Quinta Holdings, et al, Case        See Objections to
19                                                                    Exhibit 215.
                 No. 3:2017cv00819-Central District of
20               California
       300.      Rutherford v. Paco s Tacos, et al, Case No.          See Objections to
21                                                                    Exhibit 215.
                 5:2018cv02037-Central District of California
22     301.      Rutherford et al v. Santiago Hills Auto Spa, Inc.,   See Objections to
                                                                      Exhibit 215.
                 et al, Case No. 8:2018cv00457-Central District
23               of California
24     302.      James Rutherford v. John’s Place Restaurant, et      See Objections to
                                                                      Exhibit 215.
                 al, Case No. 8:2018cv00490-Central District of
25               California
26     303.      Rutherford v. Burger King No. 8976, et al, Case      See Objections to
                                                                      Exhibit 215.
                 No. 5:2018cv00621-Central District of
27
                 California
28     304.      Rutherford v. Quality Inn-San Bernardino, et al,     See Objections to
                                                                      Exhibit 215.
                                              16
 1   Def. Ex.#   Description                                         Plaintiff’s
                                                                     Objections
 2               Case No. 5:2018cv00622-Central District of
 3               California
       305.      Rutherford v. Motel 6-Thousand Palms, et al,        See Objections to
 4                                                                   Exhibit 215.
                 Case No. 5:2018cv00623-Central District of
 5               California
       306.      Rutherford et al v. Shell Fuels No. 68549, et al,   See Objections to
 6                                                                   Exhibit 215.
                 Case No. 8:2018cv00495-Central District of
 7               California
       307.      Rutherford et al v. Red Robin International, et     See Objections to
 8                                                                   Exhibit 215.
                 al, Case No. 5:2018cv00625-Central District of
 9               California
       308.      Rutherford v. Bagel Me, et al, Case No.             See Objections to
10                                                                   Exhibit 215.
                 8:2018cv00509-Central District of California
11     309.      Rutherford v. Arco AM PM, et al, Case No.           See Objections to
                                                                     Exhibit 215.
                 8:2018cv00511-Central District of California
12                                                                   See Objections to
       310.      Rutherford et al v. Jae and Sun Investments,
                                                                     Exhibit 215.
13               LLC, et al, Case No. 5:2018cv00007-Central
                 District of California
14                                                                   See Objections to
       311.      Rutherford, et al v. Madala Investments, LLC, et
                                                                     Exhibit 215.
15               al, Case No. 5:2018cv00037-Central District of
16
                 California
       312.      Rutherford v. Jack In The Box-Costa Mesa, et al,    See Objections to
17                                                                   Exhibit 215.
                 Case No. 8:2018cv00139-Central District of
18               California
       313.      Rutherford v. Del Taco No. 0172, et al, Case No.    See Objections to
19                                                                   Exhibit 215.
                 8:2018cv00140-Central District of California
       314.      Rutherford v. Cabazon Shell et al, Case No.         See Objections to
20                                                                   Exhibit 215.
                 5:2018cv00165-Central District of California
21     315.      Rutherford v. KFC-Banning, et al, Case No.          See Objections to
                                                                     Exhibit 215.
22               5:2018cv00166-Central District of California
       316.      Rutherford v. Pep Boys-Cathedral City, et al,       See Objections to
23                                                                   Exhibit 215.
                 Case No. 5:2018cv00167-Central District of
24               California
       317.      Rutherford v. University Mobil, et al, Case No.     See Objections to
25                                                                   Exhibit 215.
                 5:2018cv00211-Central District of California
26     318.      Rutherford v. Travelodge Banning Casino and         See Objections to
                                                                     Exhibit 215.
                 Outlet Mall, et al, Case No. 5:2018cv00212-
27
                 Central District of California
28     319.      Rutherford v. Subway No. 3542-0, et al, Case        See Objections to
                                                                     Exhibit 215.
                                             17
 1   Def. Ex.#   Description                                           Plaintiff’s
                                                                       Objections
 2               No. 5:2018cv00214-Central District of
 3               California
       320.      Rutherford v. H.P. Enterprise, LLC, et al, Case       See Objections to
 4                                                                     Exhibit 215.
                 No. 5:2018cv00215-Central District of
 5               California
       321.      Rutherford et al v. Elite Hospitality, Inc., et al,   See Objections to
 6                                                                     Exhibit 215.
                 Case No. 8:2018cv00169-Central District of
 7               California
       322.      Rutherford v. Highland Springs Mobil, et al,          See Objections to
 8                                                                     Exhibit 215.
                 Case No. 5:2018cv00231-Central District of
 9               California
       323.      Rutherford v. Regency Inn and Suites, et al, Case     See Objections to
10                                                                     Exhibit 215.
                 No. 5:2018cv00239-Central District of
11               California
       324.      Rutherford v. Motel 6 Fountain Valley, et al,         See Objections to
12                                                                     Exhibit 215.
                 Case No. 8:2018cv00234-Central District of
13               California
       325.      Rutherford, et al v. Point Happy Realty, LLC,         See Objections to
14                                                                     Exhibit 215.
                 Case No. 5:2018cv00314-Central District of
15               California
       326.      Rutherford, et al v. J and S Hospitality, Inc., et    See Objections to
16                                                                     Exhibit 215.
                 al, Case No. 5:2018cv00317-Central District of
17               California
       327.      Rutherford v. Fastrip Oil Company, L.P., et al,       See Objections to
18                                                                     Exhibit 215.
                 Case No. 5:2018cv00355-Central District of
19               California
       328.      Rutherford, et al v. ARCO AMPM No 42552, et           See Objections to
20                                                                     Exhibit 215.
                 al, Case No. 5:2018cv00470-Central District of
21               California
       329.      Rutherford v. Papa John's No. 3353, et al, Case       See Objections to
22                                                                     Exhibit 215.
                 No. 5:2018cv00499-Central District of
23               California
24     330.      Rutherford v. Maru Korean BBQ and Grill, et al,       See Objections to
                                                                       Exhibit 215.
                 Case No. 5:2018cv00500-Central District of
25               California
26     331.      Rutherford v. Comfort Inn-Moreno Valley, et al,       See Objections to
                                                                       Exhibit 215.
                 Case No. 5:2018cv00503-Central District of
27               California
28     332.      Rutherford v. Taco Bell No. 9581, et al, Case No.     See Objections to
                                                                       Exhibit 215.
                                              18
 1   Def. Ex.#   Description                                          Plaintiff’s
                                                                      Objections
 2               5:2018cv00504-Central District of California
 3     333.      Rutherford v. Bakers Restaurant, Case No.            See Objections to
                                                                      Exhibit 215.
                 5:2018cv00561-Central District of California
 4     334.      Rutherford et al v. Beaumont 76, et al, Case No.     See Objections to
                                                                      Exhibit 215.
 5               5:2018cv00564-Central District of California
       335.      Rutherford et al v. Albertos Mexican Food, et al,    See Objections to
 6                                                                    Exhibit 215.
                 Case No. 5:2018cv00565-Central District of
 7               California
       336.      Rutherford, et al v. Shell, et al, Case No.          See Objections to
 8                                                                    Exhibit 215.
                 5:2018cv00566-Central District of California
 9     337.      Rutherford et al v. Bobs Big Boy Calimesa et al,     See Objections to
                                                                      Exhibit 215.
                 Case No. 5:2018cv00653-Central District of
10
                 California
11     338.      Rutherford et al v. Bobs Big Boy Calimesa et al,     See Objections to
                                                                      Exhibit 215.
                 Case No. 5:2018cv00653-Central District of
12
                 California
13     339.      Rutherford et al v. Bobs Big Boy Calimesa et al,     See Objections to
                                                                      Exhibit 215.
                 Case No. 5:2018cv00653-Central District of
14
                 California
15     340.      Rutherford et al v. Bobs Big Boy Calimesa et al,     See Objections to
                                                                      Exhibit 215.
16
                 Case No. 5:2018cv00653-Central District of
                 California
17     341.      Rutherford et al v. Subway No. 17266-0, et al,       See Objections to
                                                                      Exhibit 215.
18               Case No. 8:2018cv00547-Central District of
                 California
19     342.      Rutherford et al v. Subway No. 17266-0, et al,       See Objections to
                                                                      Exhibit 215.
20               Case No. 8:2018cv00547-Central District of
                 California
21     343.      Filardi et al v. The Resort at Pelican Hill LLC et   See Objections to
                                                                      Exhibit 215.
22               al, Case No. 8:2018cv00560-Central District of
                 California
23     344.      Rutherford et al v. El Tigre Investment LLC et al,   See Objections to
                                                                      Exhibit 215.
24               Case No. 5:2018cv00388-Central District of
                 California
25     345.      Rutherford v. Knights Inn et al, Case No.            See Objections to
                                                                      Exhibit 215.
26               5:2018cv00626-Central District of California
       346.      Rutherford v. Travelodge-Hemet, CA et al, Case       See Objections to
27                                                                    Exhibit 215.
                 No. 5:2018cv00757-Central District of
28               California
                                             19
 1   Def. Ex.#   Description                                          Plaintiff’s
                                                                      Objections
 2     347.      Rutherford v. Comfort Inn-Riverside, CA et al,       See Objections to
                                                                      Exhibit 215.
 3               Case No. 5:2018cv00758-Central District of
                 California
 4     348.      Rutherford v. AutoZone-La Quinta, CA et al,          See Objections to
                                                                      Exhibit 215.
 5               Case No. 5:2018cv00759-Central District of
                 California
 6     349.      Rutherford v. Burger King No. 12537 et al, Case      See Objections to
                                                                      Exhibit 215.
 7               No. 5:2018cv00760-Central District of
                 California
 8                                                                    See Objections to
       350.      Rutherford v. Dennys No.7081 et al, Case No.
                                                                      Exhibit 215.
 9               5:2018cv00824-Central District of California
       351.      Rutherford v. IHOP-Fontana, CA., et al, Case         See Objections to
10                                                                    Exhibit 215.
                 No. 5:2018cv00825-Central District of
11               California
       352.      James v. Carl s Jr. No. 1101173, et al, Case No.     See Objections to
12                                                                    Exhibit 215.
                 5:2018cv00826-Central District of California
13     353.      Rutherford v. Alberta's Mexican Food Tustin CA,      See Objections to
                                                                      Exhibit 215.
                 Case No. 8:2018cv00722-Central District of
14
                 California
15     354.      Rutherford v. Guamuchilito Town Sushi et al,         See Objections to
                                                                      Exhibit 215.
16
                 Case No. 5:2018cv00881-Central District of
                 California
17     355.      Rutherford et al v. Angies Diner LLC et al, Case     See Objections to
                                                                      Exhibit 215.
18               No. 5:2018cv00896-Central District of
                 California
19     356.      Rutherford et al v. Burger King No. 4991, et al,     See Objections to
                                                                      Exhibit 215.
20               Case No. 5:2018cv00897-Central District of
                 California
21     357.      Rutherford et al v. McDonald s No. 1127, et al,      See Objections to
                                                                      Exhibit 215.
22               Case No. 5:2018cv00898-Central District of
                 California
23     358.      Rutherford et al v. Castenadas Mexican Food et       See Objections to
                                                                      Exhibit 215.
24               al, Case No. 5:2018cv00900-Central District of
                 California
25     359.      Rutherford et al v. Fantastic Cafe et al, Case No.   See Objections to
                                                                      Exhibit 215.
26               5:2018cv00901-Central District of California
       360.      Rutherford et al v. Avocado Burger et al, Case       See Objections to
27                                                                    Exhibit 215.
                 No. 5:2018cv00904-Central District of
28               California
                                             20
 1   Def. Ex.#   Description                                         Plaintiff’s
                                                                     Objections
 2     361.      Rutherford et al v. Jacks Jr. Burgers et al, Case   See Objections to
                                                                     Exhibit 215.
 3               No. 5:2018cv00905-Central District of
                 California
 4     362.      Rutherford et al v. McDonald s No. 1127, et al,     See Objections to
                                                                     Exhibit 215.
 5               Case No. 8:2018cv00754-Central District of
                 California
 6     363.      Rutherford et al v. Outback Steakhouse No. 570      See Objections to
                                                                     Exhibit 215.
 7               et al, Case No. 8:2018cv00884-Central District
                 of California
 8                                                                   See Objections to
       364.      Rutherford v. Shell Gas Station et al, Case No.
                                                                     Exhibit 215.
 9               5:2018cv01123-Central District of California
       365.      Rutherford et al v. Sands Motel et al, Case No.     See Objections to
10                                                                   Exhibit 215.
                 5:2018cv01124-Central District of California
11     366.      Rutherford v. KFC No. D011001 et al, Case No.       See Objections to
                                                                     Exhibit 215.
                 8:2018cv00913-Central District of California
12                                                                   See Objections to
       367.      Rutherford v. Bakers et al, Case No.
                                                                     Exhibit 215.
13               5:2018cv01136-Central District of California
       368.      Rutherford et al v. Snack Attack Mobil, et al,      See Objections to
14                                                                   Exhibit 215.
                 Case No. 5:2018cv01137-Central District of
15               California
       369.      Rutherford v. Gus Jr. No. 7, et al, Case No.        See Objections to
16                                                                   Exhibit 215.
                 5:2018cv01138-Central District of California
17     370.      Rutherford v. Thrift-T-Lodge Motel et al, Case      See Objections to
                                                                     Exhibit 215.
18               No. 5:2018cv01140-Central District of
                 California
19     371.      Rutherford v. Days Inn et al, Case No.              See Objections to
                                                                     Exhibit 215.
20               5:2018cv01141-Central District of California
       372.      Rutherford v. Americas Best Value Inn et al,        See Objections to
21                                                                   Exhibit 215.
                 Case No. 5:2018cv01143-Central District of
22               California
       373.      Rutherford v. Milliken Mobil et al, Case No.        See Objections to
23                                                                   Exhibit 215.
                 5:2018cv01144-Central District of California
24     374.      Rutherford v. Calimesa Inn Motel et al, Case No.    See Objections to
                                                                     Exhibit 215.
                 5:2018cv01145-Central District of California
25                                                                   See Objections to
       375.      Rutherford v. Los Vaqueros Mexican Cantina, et
                                                                     Exhibit 215.
26               al, Case No. 5:2018cv01147-Central District of
                 California
27                                                                   See Objections to
       376.      Rutherford v. El Torito No. 7146. et al, Case No.
                                                                     Exhibit 215.
28               5:2018cv01148-Central District of California
                                             21
 1   Def. Ex.#   Description                                       Plaintiff’s
                                                                   Objections
 2     377.      Rutherford v. Miguel's Jr. No.8 et al, Case No.   See Objections to
                                                                   Exhibit 215.
 3               5:2018cv01151-Central District of California
       378.      Rutherford v. McDonald's No. 2021 et al, Case     See Objections to
 4                                                                 Exhibit 215.
                 No. 5:2018cv01152-Central District of
 5               California
       379.      Rutherford v. Motel 6, et al, Case No.            See Objections to
 6                                                                 Exhibit 215.
                 5:2018cv01156-Central District of California
 7     380.      Rutherford et al v. DJ Coffee Shop et al, Case    See Objections to
                                                                   Exhibit 215.
                 No. 5:2018cv01159-Central District of
 8
                 California
 9     381.      Rutherford et al v. Wienerschnitzel No. 561, et   See Objections to
                                                                   Exhibit 215.
                 al, Case No. 5:2018cv01161-Central District of
10
                 California
11     382.      Rutherford v. Best Western et al, Case No.        See Objections to
                                                                   Exhibit 215.
                 2:2018cv05569-Central District of California
12                                                                 See Objections to
       383.      Rutherford v. Tustin Community Bank et al, Case
                                                                   Exhibit 215.
13               No. 8:2018cv01121-Central District of
                 California
14                                                                 See Objections to
       384.      Rutherford v. Kountry Folks Restaurant et al,
                                                                   Exhibit 215.
15               Case No. 5:2018cv01346-Central District of
16
                 California
       385.      Rutherford v. 99 Cents N Go Discount, et al,      See Objections to
17                                                                 Exhibit 215.
                 Case No. 5:2018cv01347-Central District of
18               California
       386.      Rutherford v. Los Arcos Liquor et al, Case No.    See Objections to
19                                                                 Exhibit 215.
                 5:2018cv01460-Central District of California
       387.      Rutherford v. KFC No. E791053, et al, Case No.    See Objections to
20                                                                 Exhibit 215.
                 5:2018cv01348-Central District of California
21     388.      Rutherford v. Ramonas Mexican Food No. 5 et       See Objections to
                                                                   Exhibit 215.
22               al, Case No. 5:2018cv01349-Central District of
                 California
23     389.      Rutherford v. Smoke 4 Less et al, Case No.        See Objections to
                                                                   Exhibit 215.
24               5:2018cv01350-Central District of California
       390.      Rutherford v. Cervantes Fiesta Mexican Food, et   See Objections to
25                                                                 Exhibit 215.
                 al, Case No. 5:2018cv01357-Central District of
26               California
       391.      Rutherford et al v. Joses Mexican Food et al,     See Objections to
27                                                                 Exhibit 215.
                 Case No. 5:2018cv01424-Central District of
28               California
                                            22
 1   Def. Ex.#   Description                                        Plaintiff’s
                                                                    Objections
 2     392.      Rutherford v. Farm s House Restaurant, et al,      See Objections to
                                                                    Exhibit 215.
 3               Case No. 5:2018cv01459-Central District of
                 California
 4     393.      Rutherford et al v. Johnnys Burgers et al, Case    See Objections to
                                                                    Exhibit 215.
 5               No. 5:2018cv01514-Central District of
                 California
 6     394.      Rutherford v. Jack In The Box No. 417 et al,       See Objections to
                                                                    Exhibit 215.
 7               Case No. 5:2018cv01601-Central District of
                 California
 8                                                                  See Objections to
       395.      Rutherford v. Burger King No. 11101, et al, Case
                                                                    Exhibit 215.
 9               No. 5:2018cv01598-Central District of
                 California
10                                                                  See Objections to
       396.      Rutherford et al v. Carls Jr. No 1100818 et al,
                                                                    Exhibit 215.
11               Case No. 5:2018cv01696-Central District of
                 California
12                                                                  See Objections to
       397.      Rutherford v. Days Inn, et al, Case No.
                                                                    Exhibit 215.
13               5:2018cv01599-Central District of California
       398.      Rutherford v. Thai Star BBQ et al, Case No.        See Objections to
14                                                                  Exhibit 215.
                 5:2018cv01600-Central District of California
15     399.      Rutherford v. The Original Pancake House et al,    See Objections to
                                                                    Exhibit 215.
16
                 Case No. 5:2018cv01812-Central District of
                 California
17     400.      Rutherford v. Tacos La Bufadora, et al, Case No.   See Objections to
                                                                    Exhibit 215.
18               5:2018cv01848-Central District of California
       401.      Rutherford v. MOTEL 6 -Ontario, CA, et al,         See Objections to
19                                                                  Exhibit 215.
                 Case No. 5:2018cv01849-Central District of
20               California
       402.      Rutherford v. Green Taco et al, Case No.           See Objections to
21                                                                  Exhibit 215.
                 5:2018cv01855-Central District of California
       403.      Rutherford v. EL POLLO LOCO #3284, a               See Objections to
22                                                                  Exhibit 215.
                 business entity of unknown form et al, Case No.
23               5:2018cv01856-Central District of California
24     404.      Rutherford v. Albertos Mexican Food, et al, Case   See Objections to
                                                                    Exhibit 215.
                 No. 5:2018cv01860-Central District of
25               California
26     405.      Rutherford v. Lightbulbs Etc., et al, Case No.     See Objections to
                                                                    Exhibit 215.
                 5:2018cv02028-Central District of California
27                                                                  See Objections to
       406.      Rutherford v. Kafe Royale, et al., Case No.
                                                                    Exhibit 215.
28               5:2018cv02029-Central District of California
                                            23
 1   Def. Ex.#   Description                                        Plaintiff’s
                                                                    Objections
 2     407.      Rutherford v. Churchs Chicken, et al, Case No.     See Objections to
                                                                    Exhibit 215.
 3               5:2018cv02030-Central District of California
       408.      Rutherford v. Paco s Tacos, et al, Case No.        See Objections to
 4                                                                  Exhibit 215.
                 5:2018cv02037-Central District of California
 5     409.      Rutherford v. KFC No. E791046, et al, Case No.     See Objections to
                                                                    Exhibit 215.
                 5:2018cv02038-Central District of California
 6     410.      Rutherford v. Norms Restaurant et al, Case No.     See Objections to
                                                                    Exhibit 215.
 7               5:2018cv02041-Central District of California
       411.      Rutherford v. Sport s Nut Pizza, et al, Case No.   See Objections to
 8                                                                  Exhibit 215.
                 5:2018cv02045-Central District of California
 9     412.      Rutherford v. Lopez Market, et al.,, Case No.      See Objections to
                                                                    Exhibit 215.
                 5:2018cv02050-Central District of California
10                                                                  See Objections to
       413.      Rutherford v. Red Roof Inn et al, Case No.
                                                                    Exhibit 215.
11               5:2018cv02053-Central District of California
                 Rutherford v. Quality Inn-Temecula, Case No.       See Objections to
12     414.                                                         Exhibit 215.
                 5:2018cv02040-Central District of California
13               Rutherford v. Pho Dao No. 1, et al, Case No.       See Objections to
       415.                                                         Exhibit 215.
14
                 5:2018cv02048-Central District of California
                 Rutherford et al v. Pepes Tortas, a business       See Objections to
       416.                                                         Exhibit 215.
15               entity et al, Case No. 5:2018cv02150-Central
16               District of California
                 Rutherford v. Kimi Grill et al, Case No.           See Objections to
17
       417.                                                         Exhibit 215.
                 5:2018cv02222-Central District of California
                 Rutherford v. Carnitas Express, et al, Case No.    See Objections to
18     418.                                                         Exhibit 215.
                 5:2018cv02226-Central District of California
19               Rutherford v. Church s Chicken No. 1069, et al,    See Objections to
       419.                                                         Exhibit 215.
20               Case No. 5:2018cv02227-Central District of
                 California
21               Rutherford v. KFC, et al, Case No.                 See Objections to
       420.                                                         Exhibit 215.
22               5:2018cv02228-Central District of California
                 Rutherford v. Castanedas Mexican Food et al,       See Objections to
23     421.                                                         Exhibit 215.
                 Case No. 5:2018cv02229-Central District of
24               California
                 Rutherford v. 99 What a Bargain et al, Case No.    See Objections to
25     422.                                                         Exhibit 215.
                 5:2018cv02230-Central District of California
26               Rutherford v. Ric's Medical Plaza Pharmacy, a      See Objections to
       423.                                                         Exhibit 215.
                 business of unknown form et al, Case No.
27
                 5:2018cv02232-Central District of California
28
                                             24
 1   Def. Ex.#   Description                                        Plaintiff’s
                                                                    Objections
 2               Rutherford et al v. Johnny s Famous                See Objections to
       424.                                                         Exhibit 215.
 3               Hamburgers, et al, Case No. 8:2018cv01926-
                 Central District of California
 4               Rutherford et al v. Los Cabos Mexican              See Objections to
       425.                                                         Exhibit 215.
 5               Restaurant et al, Case No. 5:2018cv02294-
                 Central District of California
 6               Rutherford et al v. Sunnymead Burgers et al,       See Objections to
       426.                                                         Exhibit 215.
 7               Case No. 5:2018cv02295-Central District of
                 California
 8                                                                  See Objections to
       427.      Rutherford et al v. Johnny s Famous
                                                                    Exhibit 215.
 9               Hamburgers, et al, Case No. 5:2018cv02296-
                 Central District of California
10                                                                  See Objections to
       428.      Rutherford v. Rodeway Inn et al, Case No.
                                                                    Exhibit 215.
11               5:2018cv02324-Central District of California
                 Rutherford v. Wayback Burgers et al, Case No.      See Objections to
12     429.                                                         Exhibit 215.
                 8:2018cv01939-Central District of California
13               Rutherford v. El Pollo Loco No. 3284 et al, Case   See Objections to
       430.                                                         Exhibit 215.
                 No. 5:2018cv02331-Central District of
14
                 California
15               Rutherford v. El Mezquite Market et al, Case       See Objections to
       431.                                                         Exhibit 215.
16
                 No. 5:2018cv02332-Central District of
                 California
17               Rutherford v. Subway No. 21364-0 et al, Case       See Objections to
       432.                                                         Exhibit 215.
18               No. 5:2018cv02345-Central District of
                 California
19               Rutherford v. Wayback Burgers et al, Case No.      See Objections to
       433.                                                         Exhibit 215.
20               5:2018cv02353-Central District of California
                 Rutherford v. Cloud 9 Inn LAX, et al, Case No.     See Objections to
21
       434.                                                         Exhibit 215.
                 2:2018cv09739-Central District of California
                 Rutherford v. Red Lion Inn and Suites, et al,      See Objections to
22     435.                                                         Exhibit 215.
                 Case No. 5:2018cv02439-Central District of
23               California
24               Rutherford v. Cloud 9 Inn LAX, et al, Case No.     See Objections to
       436.                                                         Exhibit 215.
                 5:2018cv02447-Central District of California
25               Rutherford v. Shri Mai, Inc., Case No.             See Objections to
       437.                                                         Exhibit 215.
26               5:2018cv02451-Central District of California
                 Rutherford v. Dexters Deli et al, Case No.         See Objections to
27     438.                                                         Exhibit 215.
                 5:2018cv02452-Central District of California
28
                                             25
 1   Def. Ex.#   Description                                       Plaintiff’s
                                                                   Objections
 2               Rutherford v. Boot Barn et al, Case No.           See Objections to
       439.                                                        Exhibit 215.
 3               5:2018cv02454-Central District of California
       440.      Rutherford et al v. Royal Panda Restaurant et al, See Objections to
 4                                                                 Exhibit 215.
                 Case No. 5:2018cv02465-Central District of
 5               California
                 Rutherford v. Arbys No. 6654 et al, Case No.      See Objections to
 6     441.                                                        Exhibit 215.
                 5:2018cv02468-Central District of California
 7     442.      Rutherford et al v. Motel 6 Claremont et al, Case See Objections to
                                                                   Exhibit 215.
                 No. 5:2018cv02472-Central District of
 8
                 California
 9               Rutherford v. Mos Egg House et al, Case No.       See Objections to
       443.                                                        Exhibit 215.
                 5:2018cv02491-Central District of California
10
       444.      Rutherford v. AutoZone No. 5571 et al, Case No. See Objections to
                                                                   Exhibit 215.
11               5:2018cv02493-Central District of California
                 Rutherford v. Lotus Garden Restaurant et al,      See Objections to
12     445.                                                        Exhibit 215.
                 Case No. 5:2018cv02495-Central District of
13               California
       446.      Rutherford v. Chef's County Cafe et al, Case No. See Objections to
14                                                                 Exhibit 215.
                 5:2018cv02521-Central District of California
15               Rutherford v. Papa John's No. 2138 et al, Case    See Objections to
       447.                                                        Exhibit 215.
16
                 No. 5:2018cv02522-Central District of
                 California
17
       448.      Rutherford v. Round Table Pizza at al, Case No. See Objections to
                                                                   Exhibit 215.
18               5:2018cv02611-Central District of California
       449.      Rutherford v. Wienerschniztel Number 544 et al, See Objections to
19                                                                 Exhibit 215.
                 Case No. 5:2018cv02655-Central District of
20               California
                 Rutherford v. Ostionera Bahia et al, Case No.     See Objections to
21     450.                                                        Exhibit 215.
                 8:2018cv02279-Central District of California
22     451.      Rutherford v. JJS Market and Liquor et al, Case See Objections to
                                                                   Exhibit 215.
                 No. 5:2018cv02656-Central District of
23               California
24               Rutherford v. Stadium Pizza et al, Case No.       See Objections to
       452.                                                        Exhibit 215.
                 5:2018cv02657-Central District of California
25                                                                 See Objections to
       453.      Rutherford v. Saigon Dish et al, Case No.
                                                                   Exhibit 215.
26               5:2018cv02658-Central District of California
       454.      Rutherford et al v. Hazit Market et al, Case No. See Objections to
27                                                                 Exhibit 215.
                 5:2018cv02663-Central District of California
28
                                            26
 1   Def. Ex.#   Description                                         Plaintiff’s
                                                                     Objections
 2               Rutherford et al v. Taco Gourmet et al, Case No.    See Objections to
       455.                                                          Exhibit 215.
 3               5:2018cv02664-Central District of California
                 Rutherford v. Thai Garden Restaurant et al,         See Objections to
 4     456.                                                          Exhibit 215.
                 Case No. 5:2018cv02682-Central District of
 5               California
                 Rutherford v. Sweet Cheeks Pastries et al, Case     See Objections to
 6     457.                                                          Exhibit 215.
                 No. 2:2018cv10753-Central District of
 7               California
                 Rutherford v. Albertos Mexican Food et al, Case     See Objections to
 8     458.                                                          Exhibit 215.
                 No. 8:2018cv02304-Central District of
 9               California
                 Rutherford v. Churchs Chicken No. 4477 et al,       See Objections to
10     459.                                                          Exhibit 215.
                 Case No. 5:2018cv02683-Central District of
11               California
                 Rutherford v. Nicholas Liquor et al, Case No.       See Objections to
12     460.                                                          Exhibit 215.
                 5:2018cv02684-Central District of California
13               Rutherford v. O Reilly Auto Parts et al, Case No.   See Objections to
       461.                                                          Exhibit 215.
                 5:2018cv02685-Central District of California
14                                                                   See Objections to
       462.      Rutherford v. Econolodge et al, Case No.
                                                                     Exhibit 215.
15               3:2018cv01471-Central District of California
                 Rutherford v. El Asadero Restaurant et al, Case     See Objections to
16     463.                                                          Exhibit 215.
                 No. 3:2018cv01472-Central District of
17               California
                 Rutherford v. Senor Panchos Mexican                 See Objections to
18     464.                                                          Exhibit 215.
                 Restaurant et al, Case No. 3:2018cv01473-
19               Central District of California
                 Rutherford v. Smoke Shack et al, Case No.           See Objections to
20     465.                                                          Exhibit 215.
                 3:2018cv01474-Central District of California
21               Rutherford v. Panda Express #0769 et al, Case       See Objections to
       466.                                                          Exhibit 215.
22               No. 3:2018cv01493-Central District of
                 California
23               Rutherford v. Pandoras Pizza et al, Case No.        See Objections to
       467.                                                          Exhibit 215.
24               3:2018cv01494-Central District of California
                 Rutherford v. San Marcos Pharmacy et al, Case       See Objections to
25     468.                                                          Exhibit 215.
                 No. 3:2018cv01496-Central District of
26               California
                 Rutherford v. Ara Lebanese Grill et al, Case No.    See Objections to
27     469.                                                          Exhibit 215.
                 3:2018cv01497-Central District of California
28
                                             27
 1   Def. Ex.#   Description                                         Plaintiff’s
                                                                     Objections
 2               Rutherford v. Inland Tavern et al, Case No.         See Objections to
       470.                                                          Exhibit 215.
 3               3:2018cv01498-Central District of California
                 Rutherford v. Just Peachy et al, Case No.           See Objections to
 4     471.                                                          Exhibit 215.
                 3:2018cv01500-Central District of California
 5               Rutherford v. Royal Motel et al, Case No.           See Objections to
       472.                                                          Exhibit 215.
                 3:2018cv01501-Central District of California
 6               Rutherford v. Chili's Grill & Bar et al, Case No.   See Objections to
       473.                                                          Exhibit 215.
 7               3:2018cv01553-Central District of California
                 Rutherford v. Burritos et al, Case No.              See Objections to
 8     474.                                                          Exhibit 215.
                 3:2018cv01726-Central District of California
 9               Rutherford v. Taco Bell et al, Case No.             See Objections to
       475.                                                          Exhibit 215.
                 3:2018cv01727-Central District of California
10                                                                   See Objections to
       476.      Rutherford v. Jack In The Box #62 et al, Case
                                                                     Exhibit 215.
11               No. 3:2018cv01729-Central District of
                 California
12                                                                   See Objections to
       477.      Rutherford v. Holiday Inn et al, Case No.
                                                                     Exhibit 215.
13               3:2018cv01730-Central District of California
                 Rutherford v. Golden Corral et al, Case No.         See Objections to
14     478.                                                          Exhibit 215.
                 3:2018cv01732-Central District of California
15               Rutherford v. Best Western et al, Case No.          See Objections to
       479.                                                          Exhibit 215.
16               3:2018cv01733-Central District of California
                 Rutherford v. Americas Best Value Inn et al,        See Objections to
17
       480.                                                          Exhibit 215.
                 Case No. 3:2018cv01734-Central District of
18               California
                 Rutherford v. Lucky Chinese Restaurant et al,       See Objections to
19     481.                                                          Exhibit 215.
                 Case No. 3:2018cv01735-Central District of
20               California
                 Rutherford et al v. Denny's #6403 et al, Case No.   See Objections to
21     482.                                                          Exhibit 215.
                 3:2018cv01766-Central District of California
22               Rutherford et al v. Comfort Inn & Suites El         See Objections to
       483.                                                          Exhibit 215.
                 Centro I-8 et al, Case No. 3:2018cv01768-
23               Central District of California
24               Rutherford et al v. The Leucadian et al, Case No.   See Objections to
       484.                                                          Exhibit 215.
                 3:2018cv01767-Central District of California
25                                                                   See Objections to
       485.      Rutherford et al v. The Leucadian et al, Case No.
                                                                     Exhibit 215.
26               3:2018cv01767-Central District of California
       486.      Rutherford et al v. The Leucadian et al, Case No.   See Objections to
27                                                                   Exhibit 215.
                 3:2018cv01767-Central District of California
28
                                             28
 1   Def. Ex.#   Description                                       Plaintiff’s
                                                                   Objections
 2     487.      Rutherford v. Pacifica S. Inn LLC et al, Case No. See Objections to
                                                                   Exhibit 215.
 3               3:2018cv01798-Central District of California
       488.      Rutherford v. Pacifica Diamond LLC et al, Case See Objections to
 4                                                                 Exhibit 215.
                 No. 3:2018cv01801-Central District of
 5               California
       489.      Rutherford v. Tom's Burgers Family Restaurant See Objections to
 6                                                                 Exhibit 215.
                 et al, Case No. 3:2018cv02022-Central District
 7               of California
       490.      Rutherford v. Jack in the Box et al, Case No.     See Objections to
 8                                                                 Exhibit 215.
                 3:2018cv02023-Central District of California
 9     491.      Rutherford v. El Rinconcito et al, Case No.       See Objections to
                                                                   Exhibit 215.
                 3:2018cv02024-Central District of California
10                                                                 See Objections to
       492.      Rutherford v. Denny's et al, Case No.
                                                                   Exhibit 215.
11               3:2018cv02025-Central District of California
       493.      Rutherford v. Econo Lodge Inn & Suites et al,     See Objections to
12                                                                 Exhibit 215.
                 Case No. 3:2018cv02026-Central District of
13               California
       494.      Rutherford v. Carlitos Chicken et al, Case No.    See Objections to
14                                                                 Exhibit 215.
                 3:2018cv02027-Central District of California
15     495.      Rutherford v. El Toro Market et al, Case No.      See Objections to
                                                                   Exhibit 215.
16
                 3:2018cv02037-Central District of California
       496.      Rutherford et al v. Bank Of America et al, Case   See Objections to
17                                                                 Exhibit 215.
                 No. 3:2018cv02177-Central District of
18               California
       497.      Rutherford v. Suzy Q's Diner et al, Case No.      See Objections to
19                                                                 Exhibit 215.
                 3:2018cv02207-Central District of California
20     498.      Rutherford v. Rally's Restaurant et al, Case No. See Objections to
                                                                   Exhibit 215.
                 3:2018cv02206-Central District of California
21     499.      Rutherford v. Coldstone Creamery et al, Case      See Objections to
                                                                   Exhibit 215.
22               No. 3:2018cv02208-Central District of
                 California
23     500.      Rutherford v. Motel 6 et al, Case No.             See Objections to
                                                                   Exhibit 215.
24               3:2018cv02210-Central District of California
       501.      Rutherford v. Day's Inn El Centro et al, Case No. See Objections to
25                                                                 Exhibit 215.
                 3:2018cv02275-Central District of California
26     502.      Rutherford v. Rodeway Inn et al, Case No.         See Objections to
                                                                   Exhibit 215.
                 3:2018cv02276-Central District of California
27
       503.      Rutherford v. Shell Gas Station et al, Case No. See Objections to
                                                                   Exhibit 215.
28               3:2018cv02404-Central District of California
                                            29
 1   Def. Ex.#   Description                                          Plaintiff’s
                                                                      Objections
 2     504.      Rutherford v. Las Palmilas et al, Case No.           See Objections to
                                                                      Exhibit 215.
 3               3:2018cv02403-Central District of California
       505.      Rutherford v. Pacific Western Bank et al, Case       See Objections to
 4                                                                    Exhibit 215.
                 No. 3:2018cv02468-Central District of
 5               California
       506.      Rutherford v. Cocinero's Mexican Grill et al,        See Objections to
 6                                                                    Exhibit 215.
                 Case No. 3:2018cv02502-Central District of
 7               California
       507.      Rutherford et al v. Dominick's Sandwiches et al,     See Objections to
 8                                                                    Exhibit 215.
                 Case No. 3:2018cv02663-Central District of
 9               California
       508.      Rutherford et al v. Pacific Western Bank et al,      See Objections to
10                                                                    Exhibit 215.
                 Case No. 3:2018cv02662-Central District of
11               California
       509.      Rutherford v. Tekila Cocina Mexicana et al,          See Objections to
12                                                                    Exhibit 215.
                 Case No. 3:2018cv02668-Central District of
13               California
       510.      Rutherford v. Porters' El Jardin, Inc. et al, Case   See Objections to
14                                                                    Exhibit 215.
                 No. 3:2018cv02674-Central District of
15               California
       511.      Rutherford et al v. El Pollo Loco #3429 et al,       See Objections to
16                                                                    Exhibit 215.
                 Case No. 3:2018cv02831-Central District of
17               California
       512.      Rutherford et al v. Grocery Outlet Bargain           See Objections to
18                                                                    Exhibit 215.
                 Market et al, Case No. 3:2018cv02832-Central
19               District of California
       513.      Rutherford v. USA Gas et al, Case No.                See Objections to
20                                                                    Exhibit 215.
                 3:2018cv02857-Central District of California
21     514.      Rutherford v. Papa John's #2823 et al, Case No.      See Objections to
                                                                      Exhibit 215.
22               3:2018cv02859-Central District of California
       515.      Rutherford v. In-N-Out Burger et al, Case No.        See Objections to
23                                                                    Exhibit 215.
                 3:2018cv02860-Central District of California
24     516.      Rutherford v. Payless Shoes et al, Case No.          See Objections to
                                                                      Exhibit 215.
                 3:2018cv02861-Central District of California
25     517.      Rutherford v. Dollar House et al, Case No.           See Objections to
                                                                      Exhibit 215.
26               3:2018cv02450-Central District of California
       518.      Rutherford v. Tom's Restaurant #23 et al, Case       See Objections to
27                                                                    Exhibit 215.
                 No. 3:2018cv02451-Central District of
28               California
                                              30
 1   Def. Ex.#   Description                                       Plaintiff’s
                                                                   Objections
 2     519.      Rutherford et al v. Evans Hotels, LLC et al, Case See Objections to
                                                                   Exhibit 215.
 3               No. 3:2018cv00435-Central District of
                 California
 4     520.      Rutherford et al v. Evans Hotels, LLC et al, Case See Objections to
                                                                   Exhibit 215.
 5               No. 3:2018cv00435-Central District of
                 California
 6     521.      Rutherford v. USA Gas et al, Case No.             See Objections to
                                                                   Exhibit 215.
 7               2:2019cv01448-Central District of California
       522.      Rutherford v. MSM Burger, Corporation et al et See Objections to
 8                                                                 Exhibit 215.
                 al, Case No. 8:2019cv00156-Central District of
 9               California
       523.      Rutherford v. Quality Inn et al, Case No.         See Objections to
10                                                                 Exhibit 215.
                 5:2019cv00155-Central District of California
11     524.      Rutherford v. Mariano Palpallatoc et al, Case     See Objections to
                                                                   Exhibit 215.
                 No. 5:2019cv00156-Central District of
12
                 California
13     525.      Rutherford v. Budget Inn, et al, Case No.         See Objections to
                                                                   Exhibit 215.
                 5:2019cv00157-Central District of California
14                                                                 See Objections to
       526.      Rutherford v. Kiki Japanese Restaurant, et al,
                                                                   Exhibit 215.
15               Case No. 5:2019cv00158-Central District of
16
                 California
       527.      Rutherford v. La Mexicana Taqueria et al, Case See Objections to
17                                                                 Exhibit 215.
                 No. 5:2019cv00159-Central District of
18               California
       528.      Rutherford v. La Placita Party Time et al, Case   See Objections to
19                                                                 Exhibit 215.
                 No. 5:2019cv00162-Central District of
20               California
       529.      Rutherford v. Relax Zone Massage et al, Case      See Objections to
21                                                                 Exhibit 215.
                 No. 5:2019cv00164-Central District of
22               California
       530.      Rutherford v. RR San Dimas, LLC et al, Case       See Objections to
23                                                                 Exhibit 215.
                 No. 5:2019cv00165-Central District of
24               California
       531.      Rutherford v. OEI Incorporated et al, Case No.    See Objections to
25                                                                 Exhibit 215.
                 5:2019cv00205-Central District of California
26     532.      Rutherford v. OEI Incorporated et al, Case No.    See Objections to
                                                                   Exhibit 215.
                 5:2019cv00205-Central District of California
27                                                                 See Objections to
       533.      Rutherford v. Lowell Trask et al, Case No.
                                                                   Exhibit 215.
28               5:2019cv00206-Central District of California
                                            31
 1   Def. Ex.#   Description                                         Plaintiff’s
                                                                     Objections
 2     534.      Rutherford v. Lowell Trask et al, Case No.          See Objections to
                                                                     Exhibit 215.
 3               5:2019cv00206-Central District of California
       535.      Rutherford v. Summer 93 LLC, et al, Case No.        See Objections to
 4                                                                   Exhibit 215.
                 5:2019cv00208-Central District of California
 5     536.      Rutherford et al v. Tijuana Tacos et al, Case No.   See Objections to
                                                                     Exhibit 215.
                 5:2019cv00222-Central District of California
 6     537.      Rutherford v. Jose J Jara et al, Case No.           See Objections to
                                                                     Exhibit 215.
 7               5:2019cv00361-Central District of California
       538.      Rutherford v. Lon-Yeun Pung et al, Case No.         See Objections to
 8                                                                   Exhibit 215.
                 8:2019cv00367-Central District of California
 9     539.      Rutherford v. GrandH117 LLC et al, Case No.         See Objections to
                                                                     Exhibit 215.
                 8:2019cv00368-Central District of California
10                                                                   See Objections to
       540.      Rutherford v. Pargat Singh et al, Case No.
                                                                     Exhibit 215.
11               8:2019cv00369-Central District of California
       541.      Rutherford v. Abdullah Akbar et al, Case No.        See Objections to
12                                                                   Exhibit 215.
                 2:2019cv01408-Central District of California
13     542.      Rutherford v. Taco Bell No. 017420 et al, Case      See Objections to
                                                                     Exhibit 215.
14
                 No. 5:2019cv00362-Central District of
                 California
15     543.      Rutherford v. Ismael Diaz et al, Case No.           See Objections to
                                                                     Exhibit 215.
16               2:2019cv01409-Central District of California
       544.      Rutherford v. Yang Soon Lee et al, Case No.         See Objections to
17                                                                   Exhibit 215.
                 5:2019cv00363-Central District of California
       545.      Rutherford v. Johnnys Burgers Madison, Inc. et      See Objections to
18                                                                   Exhibit 215.
                 al, Case No. 5:2019cv00364-Central District of
19               California
20     546.      Rutherford v. Ismael Diaz et al, Case No.           See Objections to
                                                                     Exhibit 215.
                 5:2019cv00366-Central District of California
21     547.      Rutherford v. J C G Group Inc. et al, Case No.      See Objections to
                                                                     Exhibit 215.
22               5:2019cv00379-Central District of California
       548.      Rutherford v. St Hong Kong Express et al, Case      See Objections to
23                                                                   Exhibit 215.
                 No. 8:2019cv00393-Central District of
24               California
       549.      Rutherford v. Red Lobster Hospitality LLC et al,    See Objections to
25                                                                   Exhibit 215.
                 Case No. 3:2019cv00182-Central District of
26               California
       550.      Rutherford v. Scrubmart of San Diego, Inc. et al,   See Objections to
27                                                                   Exhibit 215.
                 Case No. 3:2019cv00183-Central District of
28               California
                                             32
 1   Def. Ex.#   Description                                        Plaintiff’s
                                                                    Objections
 2       551.    Rutherford v. Denny's #6488 et al, Case No.        See Objections to
                                                                    Exhibit 215.
 3               3:2019cv00184-Central District of California
         552.    Rutherford v. SD Blenders Inc. et al, Case No.     See Objections to
 4                                                                  Exhibit 215.
                 3:2019cv00226-Central District of California
 5       553.    Rutherford et al v. Ruiz et al, Case No.           See Objections to
                                                                    Exhibit 215.
                 3:2019cv00249-Central District of California
 6       554.    Rutherford et al v. Gurudev Enterprises LLC et     See Objections to
                                                                    Exhibit 215.
 7               al, Case No. 3:2019cv00251-Central District of
                 California
 8                                                                  See Objections to
         555.    Rutherford v. Tacos El Portal et al, Case No.
                                                                    Exhibit 215.
 9               3:2019cv00380-Central District of California
         556.    Rutherford v. Los Charros et al, Case No.          See Objections to
10                                                                  Exhibit 215.
                 3:2019cv00379-Central District of California
11       557.    Rutherford v. Pancho's Mexican Grill et al, Case   See Objections to
                                                                    Exhibit 215.
                 No. 3:2019cv00381-Central District of
12
                 California
13       558.    Rutherford v. Sunshine Pancake House et al,        See Objections to
                                                                    Exhibit 215.
                 Case No. 3:2019cv00382-Central District of
14
                 California
15       559.    Rutherford v. Opa Greek Restaurant et al, Case     See Objections to
                                                                    Exhibit 215.
16
                 No. 3:2019cv00383-Central District of
                 California
17       560.    Rutherford v. Derezin et al, Case No.              See Objections to
                                                                    Exhibit 215.
18               3:2019cv00384-Central District of California
         561.    Rutherford v. Belvedere Liquor LLC et al, Case     See Objections to
19                                                                  Exhibit 215.
                 No. 3:2019cv00404-Central District of
20               California
         562.    Rutherford v. Light Bulb Coffee et al, Case No.    See Objections to
21                                                                  Exhibit 215.
                 3:2019cv00405-Central District of California
22       563.    Rutherford v. JC Resorts, LLC et al, Case No.      See Objections to
                                                                    Exhibit 215.
                 3:2019cv00665-Central District of California
23

24   Dated: June 20, 2019           MANNING LAW, APC
25
                                    By: /s/ Joseph R. Manning Jr., Esq.
26                                     Joseph R. Manning Jr., Esq.
27                                     Attorney for Plaintiffs
28   [signatures continued on next page]
                                             33
 1                          KLINEDINST PC

 2

 3   DATED: June 20, 2019   By: /s/ Nadia P. Bermudez
                                Nadia P. Bermudez
 4                              Attorneys for Defendant
 5                              EVANS HOTELS, LLC

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                              34
